DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 14th, 2022, amended claims 1, 8, 12, 14-16, and 19-21 and new claims 22-23 are entered. 
Response to Arguments
Applicant's arguments, filed on November 14th, 2022, with respect to the rejection of claims 1-9, 12, 14, and 19-21 under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment.
At Pg. 7 of the Reply, Applicant presents Point One, arguing that the analysis of the three factors suggests that the claimed features are not post-solution activity. Examiner respectfully disagrees. When determining integration into practical application, well-understood, routine, and conventional activity is not considered. It is only applicable to Step 2B of the analysis, when the invention is considered significantly more than an abstract idea. Furthermore, mere data-gathering is recognized by the court as insignificant, extra-solution activity. “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978)” MPEP 2106.05(g).
Applicant also argues that a proper analysis was missing in the previous Office Action. Examiner respectfully disagrees. The previous Office Action provided an analysis that explained why certain elements were considered insignificant, extra-solution activity, as cited below:
“The data-gathering step (input interface) and the data-output step (display) do not add a meaningful limitation to the method as they are insignificant extra-solution activity” [Page 9 of the Office Action mailed on August 12th, 2022]
“At Pg. 7 of the Reply, Applicant argues that the display adds a meaningful application, by improving existing medical diagnostic technologies. Examiner respectfully disagrees. Applicant cites paragraphs [0006] and [0066-0068] in order to clarify the invention to provide reasoning as to why the display is central to the primary purpose of the claims. However, nothing in these citations provide information that proves that the display adds a meaningful limitation. The display does not add a meaningful limitation to the method as they are insignificant extra-solution activity” [Page 2 of the Office Action mailed on August 12th, 2022]
“The amended claims do not recite a combination of elements for displaying such that the claim as a whole integrates the Mathematical Process / Mental Concept into a practical application. “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978)” MPEP 2106.05(g)” [Page 3 of the Office Action mailed on August 12th, 2022]
Further at Pg. 7 of the Reply, Applicant presents Point Two, disagreeing with the previous Office Action’s assertions that “i) ‘nothing in these citations provide information that proves that the display adds a meaningful limitation’ and ii) ‘the display does not add a meaningful limitation to the methods as they are insignificant extra-solution activity’”. Examiner respectfully disagrees. The data reporting is only done with a generic computer structure (i.e. a display). The claimed invention is merely using the computer as a tool to implement the process, particularly one that a clinician could generate verbally. The data is not being used for doing anything; therefore, the data is not practically applied. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  
At Pg. 8 of the Reply, Applicant presents Point Three, disagreeing with the previous Office Action’s assertion that “the claims are not integrated into a practical application because the abstract idea amounts to simply implementing the abstract idea on a computer”. Examiner respectfully disagrees. The steps that the processes are configured to do could be reasonably performed in the human mind, as humans can perform real-time analysis.
The claims are not integrated into a practical application because the abstract idea amounts to simply implementing the abstract idea on a computer. The claims do not apply the obtained calculation to a particular machine. Rather, the data is merely output in a post-solution step on a display, which is an additional element. Furthermore, the court decisions discussed in MPEP § 2106.05(d)(II) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
At Pg. 9 of the Reply, Applicant argues that independent claims 1 and 14 require an analysis of electrical signals, which “do not exist in a form that the human mind can analyze, and the human mind is incapable of performing the complexity of the claimed analysis in real time”. Examiner respectfully disagrees. The electrical signals are part of extra-solution activity, in the form of data-gathering. It is certainly possible for a clinician to look out a print out and make diagnostic decisions right away. For a more specific example, a cardiologist could review ECG readouts to diagnose a patient with a condition. There is no level of complexity claimed that would preclude a person from practically completing this process in the mind. 
At Pg. 10 of the Reply, Applicant argues that “this feature integrates the alleged abstract ideas with a physical effect and allows for rapid performance of medical decision support in respiratory management”. Examiner respectfully disagrees. It is unclear what the Applicant is referring to as a “physical effect”. Furthermore, it seems as if the Applicant is arguing more than what is actually being claimed. The current claims do not have any limitations drawn to performing any decisions, procedures, or steps in response to a determination. The claim language simply calculates and displays data. Therefore, there is nothing outside of the abstract idea that shows integration into practical application.
At Pg. 10 of the Reply, Applicant presents Point Four, disagreeing with the previous Office Action’s assertion that “i) the claimed steps ‘do not improve the functioning of the data acquisition or the signal exchange’; and ii ‘the data acquisition and signal exchange appear to perform the same with or without the abstract idea’”. Examiner respectfully disagrees. The Applicant cites Rapid Litigation Management v. CellzDirect, Inc. 827 F.3d 1042, 1048 (Fed. Cir. 2016) in order to argue that the claims reflect improvements with a particularized implementation and in the functioning of an apparatus. The Examiner would like to clarify that the abstract idea cannot be an improvement of itself. It must be an improvement to another technology. There is no extra step of doing anything with the data besides displaying it. Therefore, this argument is moot.
At Pg. 11 of the Reply, Applicant presents Point Five, disagreeing with the previous Office Action’s assessment of the claimed invention in relation to Example 42. Examiner respectfully disagrees. Regardless of the analysis of Example 42, each case is judged on its own merit. In this case, the computer is simply used as a tool. Even with the new amendments, the claims still recite mental processes performed on a computer control system.  The “Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’ Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).” MPEP 2106.04(a)(2) III.   There is no time limit recited for performing the steps.  The claimed steps can be performed via pen and paper or in a person’s mind with no time limit.  The computer is merely utilized as a tool to perform the mental steps.
The claimed steps do not improve the functioning of the data acquisition or the signal exchange. “It is important to note, the judicial exception alone cannot provide the improvement.” MPEP 2106.05(a). The data acquisition and signal exchange appear to perform the same with or without the abstract idea. Therefore, any improvement resides solely within the abstract idea. “The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).”  MPEP 2106.05(a).  “That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”  Id.   
“[I]n McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea.”  MPEP 2106.05 (a).  There is no improvement to a computer or other technology.  Unlike McRO, the claimed system invokes a computer as a tool to perform a mathematical concept and/or mental process. 
The processor, units, and medium perform the same with or without the claimed abstract idea.  Therefore, it is unclear how the abstract idea can improve the standard functions of the additional elements.
Applicant's arguments, filed on November 14th, 2022, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. The rejections are maintained, and further clarified, in view of the amendment.
At Pg. 13 of the Reply, Applicant argues that “Nonaka, Al-Jumaily, and Hay fail to disclose or suggest ‘that the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject, and numbers of expirations and inspirations of the subject”. Examiner respectfully disagrees. Since the term “respiratory depth” has not been specified by the Applicant, the Examiner may interpret this term to refer to the tidal volume or the amplitude of a respiratory signal. Al-Jumaily clearly discloses methods of estimating tidal volume ([0048], [0051-0054]) and various parameters of the respiratory signal, such as tidal volume (Vt), inspiratory/expiratory time, and peak inspiratory/expiratory flow rate ([0101-0102], Figures 6A-6B).
Additionally, at Pg. 13 of the Reply, Applicant argues that “the method of Hay to obtain the respiratory waveform cannot be sufficiently used in a physiological parameter processing apparatus” due to the effects of body movement. Examiner respectfully disagrees. “It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144 IV. Nonaka and Hay both disclose systems for monitoring respiration rates with real-time displays. Nonaka discloses displaying the signal in real-time (a displaying device to display the signal waveform S2 in real time; Paragraph 31; Figure 3). Hay discloses displaying the respiration rate acquired from the processor as the real-time analysis result (The data stream may be presented in real time as a simple display of respiration rate; Paragraph 78; The user interface may display real-time information (video and graphs) to display respiration rate; Paragraph 81; Figure 17). It is well-settled that the suggestion to combine need not come from the reference itself. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” MPEP 2144 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the real-time analysis teachings of Hay into those of Nonaka in order to display not only real-time signal results, but also real-time signal analysis, to provide visual feedback for patients or caregivers of potential health conditions.
At Pg. 14-15 of the Reply, Applicant argues that new claims 22 and 23 are patent eligible. Examiner respectfully disagrees. Regarding the rejections under 35 U.S.C. 101, there is no structure claimed within these limitations. It is certainly possible for a clinician to ascertain the presence or absence of upper airway occlusion of the subject based on analyzing real-time data without the help of a computer. There is no level of complexity claimed that would preclude a person from practically completing this process in the mind. Moreover, this limitation fails to effect a particular treatment for a disease or medical condition. The current claims do not have any limitations drawn to performing any decisions, procedures or steps in response to a determination. The claim simply calculates and displays data. Therefore, there is nothing outside of the abstract idea that shows integration into practical application or significantly more. Regarding the rejections under 35 U.S.C. 103, Nonaka clearly discloses wherein the processor is further configured to check in real time, based on the real-time analysis result data ([0031]), a presence or absence of upper airway occlusion of the subject to prevent complications relating thereto ([0033-0037]).  

Claim Objections
Claims 1, 12, 14, and 21 are objected to because of the following informalities: 
Claim 1 recites “at least one of a mouth and nose of a subject” in line 3, but should recite “at least one of a mouth or nose of a subject”
Claim 12 recites “at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, and an electrocardiogram” in lines 3-4, but should recite “at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, or an electrocardiogram”
Claim 14 recites “at least one of a mouth and nose of a subject” in line 3, but should recite “at least one of a mouth or nose of a subject” 
Claim 14 recites “mode, and the expiration gas search mode, the” in lines 19-20, but should recite “mode, the expiration gas search mode, and the” 
Claim 21 recites “at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, and an electrocardiogram” in lines 3-4, but should recite “at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, or an electrocardiogram”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 12, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite “the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject and numbers of expirations and inspirations of the subject” in lines 9-10 and 17-18, respectively. Although the specification discloses the term “respiration depth” once in [0046], the specification fails to define the term “respiration depth” nor state the relationship between “respiration depth” and the calculation of a respiration rate of the subject.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 18, 20-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites “numbers of expirations and inspirations of the subject analyzed in the expiration gas scan mode” in lines 18-19. Claim 14 later recites “the number of expirations and inspirations of the subject being detected within one minute” in lines 20-21. It is unclear whether these two are referring to the same element or not. If they are referring to the same element, it is unclear as to why one is referred to as “numbers” (plural) while the other is referred to as “number” (singular). If they are referring to different elements, there is insufficient antecedent basis for the limitation in lines 20-21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12, 14, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a processor configured to analyze in real time the respiration data acquired through the input interface, and to produce real-time analysis result data; and 
a display configured to acquire the real-time analysis result data from the processor, and to display the real-time analysis result data in real-time,
wherein the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject and numbers of expirations and inspirations of the subject detected during a predetermined period of time, and to supply the calculated respiration rate to the display… 
wherein the display is configured to display the respiration rate acquired from the processor as the real-time analysis result.
Independent Claim 14 recites:
a processor configured to analyze in real time the respiration data acquired through the input interface, and to produce real-time analysis result data; and 
a display configured to acquire the real-time analysis result data from the processor, and to display the real-time analysis result data in real-time, wherein: 
the processor is configured to analyze the respiration data by comparing the respiration data and a first value relating to the respiratory gas to analyze the respiration data…
the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject, numbers of expirations and inspirations of the subject analyzed in the expiration gas scan mode, the inspiration gas scan mode, and the expiration gas search mode, the number of expirations and inspirations of the subject being detected within one minute, and to supply the calculated respiration rate to the display, 
and the display is configured to display the respiration rate acquired from the processor as the real-time analysis result.
The above claim limitation constitutes an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
The claimed step of “calculating a respiration rate of the subject based on numbers of expirations and inspirations detected during a predetermined period of time” can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for calculating respiration rate merely invoke a processor as a tool.
The data-gathering step (input interface) and the data-output step (display) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a processor that is used as a tool for calculating respiration rate of a subject.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to calculate respiration rate of a subject. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a processor for calculating. The claims do not apply the obtained calculation to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: respiratory gas sensor, input interface, processor, display.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. Paragraph 19 and Fig. 1) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry
NPL Al‐Khalidi et al (Al‐Khalidi, Farah Q., et al. "Respiration rate monitoring methods: A review." Pediatric pulmonology 46.6 (2011): 523-529.) discloses a mask and processor used for respiration rate measurement. This approach is noninvasive and can serve as an inexpensive method for long-term respiration monitoring.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka et al (EP 2 668 900; cited by Applicant; previously cited) in view of Al-Jumaily et al (U.S. Publication No. 2018/0153427; previously cited) and Hay et al (U.S. Publication No. 2016/0210747; previously cited). 
Regarding Claim 1, Nonaka discloses a physiological parameter processing apparatus (monitoring apparatus; Figure 1; Element 10) comprising: 
an input interface (signal acquirer; Figure 1; Element 11) configured to acquire respiration data produced based on a respiratory gas (guide the nasal respiratory gas of the subject to a pressure sensor 23 through a tube 22; Paragraph 19; Figure 1) that is obtained from at least one of a mouth (a mask which covers the mouth of the subject may be used; Paragraph 45) and nose of a subject (nasal cannula; Figure 1; Element 21), the input interface being connected to a respiratory gas sensor configured to acquire the respiration data (A respiration flow sensor or a temperature sensor may be used in place of the pressure sensor 23 as far as the alternative sensor can measure a signal waveform corresponding to the respiratory condition of the subject; [0043]);
a processor (high-frequency filter; Element 12; controller; Element 13; Figure 1) configured to analyze in real time the respiration data acquired through the input interface, and to produce real-time analysis result data (the controller 13 functions as the display controller in the presently disclosed subject matter, and, as shown in Fig. 3, causes the display 14 including a displaying device to display the signal waveform S2 in real time; Paragraph 31); and a display configured to acquire the real-time analysis result data from the processor (Figure 1 Element 14; Figure 3), and to display the real-time analysis result data in real-time (the controller 13 functions as the display controller in the presently disclosed subject matter, and, as shown in Fig. 3, causes the display 14 including a displaying device to display the signal waveform S2 in real time; Paragraph 31).
Nonaka fails to disclose wherein the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject and numbers of expirations and inspirations of the subject detected during a predetermined period of time, and wherein the predetermined period of time is within one minute.
Al-Jumaily discloses wherein the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject  (Examiner’s Note: “respiration depth” can be interpreted as tidal volume, which is taught in [0048], [0051-0054]. [0101-0102] and Figures 6A-6B further disclose parameters of the respiratory signal, such as tidal volume (Vt), inspiratory/expiratory time, peak inspiratory/expiratory flow rate) and numbers of expirations and inspirations of the subject (Finally, step 8040 estimates the respiratory rate (RR) from the binary inspiration and expiration signals i[n] and e[n]. The respiratory rate can be estimated as the average number of detected inspiration and expiration phases (negative-and positive-going zero- crossings of respiratory velocity x'[n] respectively); Paragraph 141) detected during a predetermined period of time and to supply the calculated respiration rate to the display (The one or more processors may control a display to output the respiratory rate estimate; Paragraph 44; display device 7015; Claim 33), and wherein the predetermined period of time is within one minute (a fixed window of width 60 seconds (2 epochs) and a sliding window of width 30 seconds (1 epoch) are employed in step 8040 for respiratory rate estimation; Paragraph 141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the respiration rate calculation teachings of Al-Jumaily into those of Nonaka in order to accurately measure respiration rate.
Nonaka and Al-Jumaily fail to disclose wherein the display is configured to display the respiration rate acquired from the processor as the real-time analysis result.
Hay discloses wherein the display is configured to display the respiration rate acquired from the processor as the real-time analysis result (The data stream may be presented in real time as a simple display of respiration rate; Paragraph 78; The user interface may display real-time information (video and graphs) to display respiration rate; Paragraph 81; Figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the real-time teachings of Hay into those of Nonaka and Al-Jumaily in order to provide real-time visual feedback to better inform patients or caregivers of possible potential issues. 

Regarding Claim 2, Nonaka discloses that the processor is further configured to analyze the respiration data by waveform processing the respiration data (The high-frequency filter 12 is an electrical filter which removes high-frequency components of the signal waveform S1 which is acquired by the signal acquirer 11 by means of the square root correction; Paragraph 21; Figure 2A-2C).

Regarding Claim 3, Nonaka discloses that the waveform processing comprises filtering the respiration data (The controller 13 extracts a region which corresponds to inspiration of the subject, from the signal waveform S2 shown in Fig. 2B…Moreover, the controller 13 which functions as the differential calculator acquires the gradient (primary differential value) of the signal waveform S2, and the controller 13 which functions as the first determiner is configured so as to identify the start and end phases of inspiration of the subject based on the gradient of the signal waveform, and acquire the time period during which the secondary differential waveform S3 has a negative value in the region excluding the start and end phases; Paragraphs 24-30).  

Regarding Claim 4, Nonaka discloses that the analysis result data includes the respiration data after the waveform processing (Moreover, the controller 13 which functions as the differential calculator acquires, as the differential waveform in the presently disclosed subject matter, a waveform that, as shown in Fig. 2C, is obtained by performing secondary differentiation of the signal waveform S2 from which high-frequency components are removed by the high-frequency filter 12; Paragraph 26; Figures 2A-2C; full analysis explained in Paragraphs 24-31).  
  
Regarding Claim 5, Nonaka discloses that the processor is further configured to analyze the respiration data (The controller 13 extracts a region which corresponds to inspiration of the subject, from the signal waveform S2 shown in Fig. 2B; Paragraphs 24) by comparing the respiration data and a first value (first value will be “0” as it is neither positive nor negative to best understand this analysis; see Figure 2B) relating to the respiratory gas in: 
an expiration gas scan mode in which a second value that is on a minus side of the first value is detected (the controller 13 identifies a time t1 when the amplitude of the signal waveform S2 is changed from a positive value to a negative value; Paragraph 24); 
an inspiration gas scan mode in which, after the process of the expiration gas scan mode, a third value that is on a plus side of the first value is detected (a time t4 when the amplitude is changed from a negative value to a positive value; Paragraph 24); and 
an expiration gas search mode in which, after the process of the inspiration gas scan mode, a fourth value that is on a minus side of the first value is detected (The controller 13 identifies a time t2 when the gradient value is equal to or smaller than a predetermined rate with respect to the maximum value; Paragraph 25).  

Regarding Claim 6, Nonaka discloses that the processor is further configured to analyze the respiration data by determining an inspiratory flow limitation (the controller 13 functions as the first determiner in the presently disclosed subject matter, and determines the occurrence of inspiratory flow limitation based on the time period which is indicated by hatching in Fig. 2C, and during which the amplitude of the secondary differential waveform S3 has a negative value; Paragraph 27), based on: a presence or absence of a given shape in an inspiration gas waveform in the respiration data (hatched area in Figure 2C; Paragraphs 25-27); and 
a ratio of a width of the inspiration gas waveform having the given shape, and a width of the waveform of the predetermined shape (The threshold and the predetermined value can be adequately set by the user while considering individual difference in the subject and operation guidelines of the facility. When several thresholds are set in a stepwise manner, for example, the degree of intensity of inspiratory flow limitation can be determined; Paragraph 27).  

Regarding Claim 7, Nonaka discloses that the processor is further configured to analyze the respiration data by determining at least one of apnea and hypopnea (the controller 13 functions as the second determiner in the presently disclosed subject matter, and determines the apnea/hypopnea condition of the subject by means of a related-art technique based on the average value of the amplitude of the signal waveform S2 in a predetermined past time period; Paragraph 32), when an amplitude of expiration of the respiration data in a predetermined period of time is equal to or lower than a predetermined ratio of an average amplitude of the expiration (Here, the predetermined past time period is preferably set to, for example, a time period which is several minutes before the time when the analysis is to be performed; Paragraph 32).  

Regarding Claim 8, Nonaka discloses that the processor is further configured to determine whether the amplitude is equal to or lower than an amplitude corresponding to the predetermined ratio or not, based on the amplitude of the respiration data in an immediate vicinity of a measurement time of the respiration data (the controller 13 functions as the second determiner in the presently disclosed subject matter, and determines the apnea/hypopnea condition of the subject by means of a related-art technique based on the average value of the amplitude of the signal waveform S2 in a predetermined past time period. Here, the predetermined past time period is preferably set to, for example, a time period which is several minutes before the time when the analysis is to be performed; Paragraph 32; Figure 3).  

Regarding Claim 9, Nonaka discloses that the processor is further configured to output notification (display; Figure 1 Element 14; Figure 3 Element B1) information based on the analysis result data (The controller 13 which functions as the display controller causes the display 14 to display an index indicating the presence of the apnea/hypopnea condition which is determined as the second determiner. In the example shown in Fig. 3, a bar index B1 indicating the time zone where the condition is determined to be the hypopnea condition is displayed; Paragraph 34). 
 
Regarding Claim 12, Nonaka discloses that the display (Figure 1 Element 14; Figure 3) is further configured to display in real time the analysis result data (the controller 13 functions as the display controller in the presently disclosed subject matter, and, as shown in Fig. 3, causes the display 14 including a displaying device to display the signal waveform S2 in real time; Paragraph 31). 
Nonaka fails to disclose data of at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, and an electrocardiogram in phase with the analysis result data.
Al-Jumaily discloses data of at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, and an electrocardiogram in phase with the analysis result data (FIG. 10 contains a graph 10000 illustrating the performance of the method 8000 of FIG . 8 in estimating heart rate…The ECG heart rate estimation utilized a reliable real-time QRS detection algorithm by Pan-Tompkins; Paragraph 177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the multiple result teachings of Al-Jumaily into those of Nonaka in order to display the respiration data alongside other vital signs, synchronized in phase with one another.

Regarding Claim 14, Nonaka discloses a physiological parameter processing apparatus (monitoring apparatus; Figure 1; Element 10) comprising: 
an input interface configured to acquire respiration data (signal acquirer; Figure 1; Element 11) produced based on a respiratory gas (guide the nasal respiratory gas of the subject to a pressure sensor 23 through a tube 22; Paragraph 19; Figure 1) that is obtained from at least one of a mouth (a mask which covers the mouth of the subject may be used; Paragraph 45) and nose of a subject (nasal cannula; Figure 1; Element 21), the input interface being connected to a respiratory gas sensor configured to acquire the respiration data (A respiration flow sensor or a temperature sensor may be used in place of the pressure sensor 23 as far as the alternative sensor can measure a signal waveform corresponding to the respiratory condition of the subject; [0043]); 
a processor (high-frequency filter; Element 12; controller; Element 13; Figure 1) configured to analyze in real time the respiration data acquired through the input interface, and to produce real-time analysis result data (the controller 13 functions as the display controller in the presently disclosed subject matter, and, as shown in Fig. 3, causes the display 14 including a displaying device to display the signal waveform S2 in real time; Paragraph 31);
and a display configured to acquire the real-time analysis result data from the processor (Figure 1 Element 14; Figure 3), and to display the real-time analysis result data in real-time (the controller 13 functions as the display controller in the presently disclosed subject matter, and, as shown in Fig. 3, causes the display 14 including a displaying device to display the signal waveform S2 in real time; Paragraph 31), wherein: 
the processor is configured to analyze the respiration data (The controller 13 extracts a region which corresponds to inspiration of the subject, from the signal waveform S2 shown in Fig. 2B; Paragraphs 24) by comparing the respiration data and a first value (first value will be “0” as it is neither positive nor negative to best understand this analysis; see Figure 2B) relating to the respiratory gas to analyze the respiration data in: 
an expiration gas scan mode in which a second value that is on a minus side of the first value is detected (the controller 13 identifies a time t1 when the amplitude of the signal waveform S2 is changed from a positive value to a negative value; Paragraph 24); 
an inspiration gas scan mode in which, after the process of the expiration gas scan mode, a third value that is on a plus side of the first value is detected (a time t4 when the amplitude is changed from a negative value to a positive value; Paragraph 24); and 
an expiration gas search mode in which, after the process of the inspiration gas scan mode, a fourth value that is on a minus side of the first value is detected (The controller 13 identifies a time t2 when the gradient value is equal to or smaller than a predetermined rate with respect to the maximum value; Paragraph 25).
Nonaka fails to disclose that the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject, numbers of expirations and inspirations of the subject analyzed in the expiration gas scan mode, the inspiration gas scan mode, and the expiration gas search mode, the number of expirations and inspirations of the subject being detected within one minute.
Al-Jumaily discloses wherein the processor is configured to calculate a respiration rate of the subject based on respiration depth of the subject (Examiner’s Note: “respiration depth” can be interpreted as tidal volume, which is taught in [0048], [0051-0054]. [0101-0102] and Figures 6A-6B further disclose parameters of the respiratory signal, such as tidal volume (Vt), inspiratory/expiratory time, peak inspiratory/expiratory flow rate), numbers of expirations and inspirations of the subject analyzed in the expiration gas scan mode (Paragraphs 138-141; Equation 4), the inspiration gas scan mode (Paragraphs 135-0137; Equation 5), and the expiration gas search mode (Paragraph 142), the number of expirations and inspirations of the subject being detected within one minute (a fixed window of width 60 seconds (2 epochs) and a sliding window of width 30 seconds (1 epoch) are employed in step 8040 for respiratory rate estimation; Paragraph 141), and to supply the calculated respiration rate to the display (The one or more processors may control a display to output the respiratory rate estimate; Paragraph 44; display device 7015; Claim 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the respiration rate calculation teachings of Al-Jumaily into those of Nonaka in order to accurately measure respiration rate.
Nonaka and Al-Jumaily fail to disclose wherein the display is configured to display the respiration rate acquired from the processor as the real-time analysis result.
Hay discloses wherein the display is configured to display the respiration rate acquired from the processor as the real-time analysis result (The data stream may be presented in real time as a simple display of respiration rate; Paragraph 78; The user interface may display real-time information (video and graphs) to display respiration rate; Paragraph 81; Figure 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the real-time teachings of Hay into those of Nonaka and Al-Jumaily in order to provide real-time visual feedback to better inform patients or caregivers of possible potential issues. 

Regarding Claims 19 and 20, Nonaka fails to disclose wherein the processor is further configured to output an alarm when the real-time analysis result data indicates an abnormal respiratory condition.  
Al-Jumaily discloses wherein the processor is further configured to output an alarm when the real-time analysis result data indicates an abnormal respiratory condition (The sensor unit 7007 includes a display device 7015 configured to provide visual feedback to a user. In one implementation, the display device 7015 comprises one or more warning lights (e.g., one or more light emitting diodes)…The sensor unit 7007 may also include an audio output 7017 configured to provide acoustic feedback to a user under the control of the processor 7006, e.g., a tone whose frequency varies with respiratory rate, or an alarm which sounds when certain conditions are met; Paragraphs 108-109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the alarm teachings of Al-Jumaily into those of Nonaka in order to monitor the patient and notify when the patient may require closer observation or hospitalization (Al-Jumaily [0130]).

Regarding Claim 21, Nonaka fails to disclose wherein the display is further configured to display in real time the analysis result data and data of at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, and an electrocardiogram in phase with the analysis result data. 
Al-Jumaily discloses wherein the display is further configured to display in real time the analysis result data and data of at least one of a transcutaneous arterial oxygen saturation, a heart rate, a blood pressure, and an electrocardiogram in phase with the analysis result data (The one or more processors may control a display to output the heart rate estimate; Paragraph 34; The one or more processors may control a display to output the respiratory rate estimate; Paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the multiple result teachings of Al-Jumaily into those of Nonaka in order to monitor the patient and notify when the patient may require closer observation or hospitalization (Al-Jumaily [0130]).

Regarding Claims 22 and 23, Nonaka discloses wherein the processor is further configured to check in real time, based on the real-time analysis result data (the controller 13 functions as the display controller in the presently disclosed subject matter, and, as shown in Fig. 3, causes the display 14 including a displaying device to display the signal waveform S2 in real time; Paragraph 31), a presence or absence of upper airway occlusion of the subject to prevent complications relating thereto (the controller 13 functions as the third determiner in the presently disclosed subject matter, and, based on the presence of inspiratory flow limitation which is determined as the first determiner, and that of the apnea/hypopnea condition which is determined as the second determiner, determines whether the apnea/ hypopnea condition is obstructive or central. Specifically, when the occurrence of inspiratory flow limitation is detected in the signal waveform S2 which is determined to be in the apnea condition or the hypopnea condition, or in the signal waveform S2 which is in constant respiratory periods before and after of the signal waveform, the condition is determined to be obstructive…the bar index B2 is displayed for the obstructive apnea/hypopnea condition, and not displayed for the central apnea/hypopnea condition. Therefore, the kind of the apnea/hypopnea condition can be identified at a glance, and correct diagnosis which is not based on the subjectivity of the observer is enabled; [0033-0037]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791           
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791